                                               ORDR
                                          1    WEINER LAW GROUP, LLC.
                                          2    JASON G. WEINER, ESQ.
                                               Nevada Bar No. 7555
                                          3    2820 W. Charleston Blvd., #35
                                               Las Vegas, Nevada 89102
                                          4    Phone: (702) 202-0500
                                          5    Fax: (702) 202-4999
                                               Attorneys for Plaintiff
                                          6    JOSHUA PORTER
                                          7
                                          8                                 UNITED STATES DISTRICT COURT

                                          9                         DISTRICT OF NEVADA, SOUTHERN DIVISION
                                          10
                                                                                             ***
                                          11
Tel: (702) 202-0500 Fax: (702) 202-4999




                                               JOSHUA PORTER,                                      CASE NO. 2:16-cv-00633-APG-CWH
                                          12
     WEINER LAW GROUP, LLC
      2820 W. Charleston Blvd. #35
        Las Vegas, Nevada 89102




                                          13                  Plaintiff,                           FINDINGS OF FACT, CONCLUSIONS
                                                      vs.                                          OF LAW AND ORDER
                                          14
                                               UNITED STATES OF AMERICA, DOES I
                                          15   through X, and ROE ENTITIES I through X,
                                          16
                                                              Defendants.
                                          17
                                          18                                        FINDINGS OF FACT
                                          19
                                                      Based on the pending Stipulation of counsel, and good cause appearing therefore, the
                                          20
                                               Court finds that:
                                          21
                                                       1.      Due to the State and Federal declarations of emergency counsel’s ability to
                                          22
                                          23                   timely respond has been tremendously impacted. Compliance with the

                                          24                   recommended guidance concerning social distancing, working from home,
                                          25
                                                               and the technical issues this creates in reference to completing required tasks.
                                          26
                                                       2.      The parties agree to the extension.
                                          27
                                          28           3.      The additional time requested herein is not sought for purposes of delay, but

                                                               due to the present unprecedented circumstances resulting from the

                                                               declarations of Emergency and the disruption thereby created.
                                                                             CONCLUSIONS OF LAW
                                          1
                                          2           The ends of justice being served by granting said extension of time due to the present

                                          3    state of emergency and the ensuing issues thereby created as well as the Court’s authority to
                                          4    extend the time to respond pursuant to Fed. R. Civ. P. Rule 6(b)(1).
                                          5
                                          6                                                ORDER

                                          7           IT IS THEREFORE ORDERED that the time to respond the United States Motion for
                                          8
                                               Summary Judgment be extended by a period of thirty (30) days.
                                          9
                                                      DATED   this 6, 2020.day of April, 2020.
                                                      Dated: April
                                          10
                                          11
Tel: (702) 202-0500 Fax: (702) 202-4999




                                          12
     WEINER LAW GROUP, LLC
      2820 W. Charleston Blvd. #35
        Las Vegas, Nevada 89102




                                                                                                     _______________________________
                                          13                                                         UNITED STATES DISTRICT JUDGE
                                          14
                                               SUBMITTED BY:
                                          15
                                               WEINER LAW GROUP, LLC.
                                          16
                                          17
                                                /s/Jason G. Weiner, Esq.
                                          18   Jason G. Weiner, Esq.
                                               Nevada Bar No. 7555
                                          19   2820 W. Charleston Blvd., #35
                                          20   Las Vegas, NV 89102
                                               Attorney for Plaintiff
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
